On Motion For Rehearing/Clarification

PER CURIAM.
We grant Fernando Luminati Tonelli’s Motion for Rehearing and vacate this court’s opinion dated May 5, 1999. Based on the recent Florida Supreme Court opinion, Wood v. State, 24 Fla. L. Weekly S240, — So.2d -, 1999 WL 334750 (Fla. May 27, 1999), we reverse the order denying Tonelli’s motion for post-conviction relief. In accordance with Wood and the modification to Florida Rule of Appellate Procedure 3.850 contained therein, Tonelli is entitled to reconsideration of his motion as he no longer must be in custody. We therefore remand for further proceedings consistent with Wood.
Reversed and remanded.